



WARNING

THIS IS AN APPEAL UNDER THE

CHILD AND FAMILY SERVICES ACT

AND IS SUBJECT TO S. 45 OF THE ACT WHICH
PROVIDES:

45(7)  The court may make an order,

(a) excluding a particular media representative
from all or part of a hearing;

(b) excluding all media representatives from all
or a part of a hearing; or

(c) prohibiting the publication of a report of the
hearing or a specified part of the hearing,

where the court is of the opinion that the presence
of the media representative or representatives or the publication of the
report, as the case may be, would cause emotional harm to a child who is a
witness at or a participant in the hearing or is the subject of the proceeding.

45(8)
No person shall publish or
make public information that has the effect of identifying a child who is a
witness at or a participant in a hearing or the subject of a proceeding, or the
childs parent or foster parent or a member of the childs family.

45(9)
The court may make an order
prohibiting the publication of information that has the effect of identifying a
person charged with an offence under this Part.





COURT OF APPEAL FOR ONTARIO

CITATION: S.C. v. York Region Children's Aid Society, 2017
ONCA 707

DATE: 20170912

DOCKET: C63877

Strathy C.J.O., van Rensburg and Trotter JJ.A.

BETWEEN

S.C.

Appellant
(Plaintiff) (
or
(Respondent))

and

York Childrens Aid Society

Respondent
(Defendant) (
or
(Appellant))

Giovanna Asaro and Lisa Bruni, for the respondent

S.C., acting in person

Heard: September 8, 2017

On appeal from the order of Justice Kenneth G. Hood of
the Superior Court of Justice, dated May 26, 2017.

APPEAL BOOK ENDORSEMENT

[1]

The appellant asserts that the child protection proceedings involving
her daughter resulted in significant losses and damages and that she ought to
have been permitted to continue the action she commenced against the respondent
and to call a number of witnesses at a trial.

[2]

The issue before this court is whether the motion judge erred in
dismissing this action when he found that certain claims disclose no cause of
action and that others were not supported by the evidence.

[3]

We see no error in his analysis and conclusions and we dismiss the appeal.
In our view, in all the circumstances, this is not a case for costs.


